Case 2:19-mj-02801 Document 14 Filed on 07/26/19 in TXSD Page 1 of 3

UNITED STATES DISTRICT
. - Sonny Soniye Courts
SOUTHERN DISTRICT OF TEXAS souttem Diet of Texas
CORPUS CHRISTI DIVISION JUL 26 2018
“ . David J. Bradlay, Clerk of Gourt
UNITED STATES OF AMERICA § .
§
v. § CASE NO. 2:19-mj-02801
§
§
KAYOUS PENA, et al §

MOTION TO DEPOSE MATERIAL WITNESSES

COMES NOW the designated witnesses, Roberto Edwin Gomez-Gonzalez and
Jose Adony Guillen-Molina, by and through their attorney, Jeanette Cantu-Bazar and
respectfully moves their Court to allow the government and the Defendant in their case to
take the deposition of the material witnesses presently in custody as follows:

I.

On or about July 21, 2019, the defendants were arrested on United States
Highway 77 North of State Highway 44 near Robstown, TX. Material Witnesses
respectfully request depositions be granted. |

Il.

Court records show the material witnesses did not waive their right to an attorney.
Unable to post bond since their arrest on or about July 21, 2019, the material witnesses
remain incarcerated. To date, the government has taken no action to preserve their

testimony for subsequent use at hearings or trial. See 8 U.S.C.§3144 & Fed. R. Crim. P.

15.

Page 1 of 4
Case 2:19-mj-02801 Document 14 Filed on 07/26/19 in TXSD Page 2 of 3

WHEREFORE, PREMISES CONSIDERED, the material witnesses Roberto
Edwin Gomez-Gonzalez and Jose Adony Guillen-Molina respectfully moves the Court to
order the videotaped deposition so that the material witnesses may be discharged from

custody upon completion of same.

, , | By: - oA
. JEANETTE CANTU-BAZAR

Federal Bar No. 14330

500 N. Water Street, Suite 620
Corpus Christi, Texas 78401
Tel: (361) 882-1559

Fax: (361) 882-1895

Page 2 of 4
Case 2:19-mj-02801 Document 14 Filed on 07/26/19 in TXSD Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the Motion to Depose Material
Witnesses has been delivered to the following: Attorney for Defendant #1 Kayous Pena,
Mr. Randall Barrera, Attorney for Defendant #2 Brandie Lee Anaya, Mr. Stephen Wood
Byrne, Attorney for Defendant #3 Monica Valdez, Mr. Rene C. Flores and Assistant

United States Attorney Ms. Yifei Zheng on this July 26, 2019.

 

Attorney for Material Witnesses

CERTIFICATE OF CONSULTATION |
I hereby certify that I consulted with the following: Attorney for Defendant #1
Philip James Long, Mr. Jacyr Quadros Heil, Attorney for Defendant #2 Stacy Jen Long,
Mr. Stephen Christopher McMains, who are (un)opposed to this Motion, and Assistant
United States Attorney Mr. Neel Kapur who is (un)opposed to this Motion, on this July

26, 2019.

 

Attorney for Material Witnesses

Page 3 of 4
